Citation Nr: 0924002	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  05-04 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The Veteran had service from November 1966 to May 1970.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In April 2007, the Veteran and his spouse appeared and 
testified before the undersigned Veterans Law Judge at a 
Travel Board hearing.  In July 2007, the Board remanded this 
case for additional development.

The Board notes that the Veteran is prosecuting a claim of 
service connection for a skin disorder related to excessive 
sun exposure in service.  Private medical opinions as well as 
a VA examination report dated March 2009 address two separate 
skin disorders, basal cell carcinoma and actinic keratoses, 
as potential diagnoses related to excessive sun exposure.  
The RO has addressed both skin disorders in adjudicating this 
claim.  See Supplemental Statement of the Case (SSOC) dated 
April 2009.  The Board, therefore, has rephrased the issue 
listed on the title page to better reflect the claim being 
pursued by the Veteran.  See Clemons v. Shinseki, 23 Vet. 
App. 1 (2009) (the scope of a claim pursued by a claimant 
includes any diagnosis that may reasonably be encompassed by 
the claimant's description of the claim, reported symptoms, 
and the other information of record).


FINDING OF FACT

The Veteran's basal cell carcinoma and actinic keratoses, 
which did not manifest in service or within the first 
postservice year, are not causally related to active service.






CONCLUSION OF LAW

Service connection for a skin disorder is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  See Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  Disorders 
diagnosed after discharge may still be service connected if 
all the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

In addition, certain chronic diseases such as a malignant 
tumor may be presumed to have been incurred during service if 
they become disabling to a compensable degree within one year 
of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.
Where there are conflicting statements or opinions from 
medical professionals, it is within the Board's province to 
weigh the probative value of those opinions.  In Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993), the United States 
Court of Appeals for Veterans Claims (Court) stated:

The probative value of medical opinion evidence 
is based on the medical expert's personal 
examination of the patient, the physician's 
knowledge and skill in analyzing the data, and 
the medical conclusion that the physician 
reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be 
attached to these opinions [are] within the 
province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995). 

The VA benefits system does not favor the opinion of a VA 
examiner over a private examiner, or vice versa.  See 
38 U.S.C.A. § 5125; White v. Principi, 243 F.3d 1378, 1381 
(Fed. Cir. 2001) (declining to adopt the treating physician 
rule for adjudicating VA benefits).  Regardless of the 
source, an examination report must minimally meet the 
requirement of being sufficiently complete to be adequate for 
the purpose of adjudicating the claim.  See 38 U.S.C.A. 
§ 5125; 38 C.F.R. § 4.2.

The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

A medical examiner's review of the claims folder may heighten 
the probative value of an opinion, as the claims folder 
generally contains all documents associated with a veteran's 
disability claim, including not only medical examination 
reports and service treatment records (STRs), but also 
correspondence, raw medical data, financial information, RO 
rating decisions, Notices of Disagreement, materials 
pertaining to claims for conditions not currently at issue 
and Board decisions disposing of earlier claims.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).

However, an examiner's review of the claims folder is not 
required in each case.  See Snuffer v. Gobber, 10 Vet. App. 
400, 403-04 (1997) (review of claims file not required where 
it would not change the objective and dispositive findings 
made during a medical examination); see also D'Aries v. 
Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not 
necessary for a VA medical examiner to specify review of the 
claims folder where it is clear from the report that the 
examiner has done so and is familiar with the claimant's 
extensive medical history).

A significant factor to be considered for any opinion is that 
such opinion is based on an accurate factual predicate, 
regardless of whether the information supporting the opinion 
is obtained by review of medical records or lay reports of 
injury, symptoms and/or treatment.  See Harris v. West, 203 
F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based 
on accurate lay history deemed competent medical evidence in 
support of the claim); Kowalski v. Nicholson, 19 Vet. App. 
171, 177 (2005) (holding that a medical opinion cannot be 
disregarded solely on the rationale that the medical opinion 
was based on history given by the veteran); Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) (holding that the Board may 
reject a medical opinion based on an inaccurate factual 
basis).

Although formal rules of evidence do not apply in the VA 
benefits system, the Court has indicated that recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the adjudicator's 
decision.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  

Within the VA benefits system, VA medical examiners and 
private physicians offering medical opinions in veterans' 
benefits cases are essentially considered expert witnesses.  
Nieves-Rodriguez, 22 Vet. App. 295 (2008).  In Nieves-
Rodriguez, the Court indicated that the Federal Rules of 
Evidence for evaluating expert medical opinion before U.S. 
district courts, Fed.R.Evid. 702, are important, guiding 
factors to be used by VA adjudicators in evaluating the 
probative value of a medical opinion.  The factors identified 
in Fed.R.Evid 702 are as follows:

(1) The testimony is based upon sufficient facts 
or data; 
(2) the testimony is the product of reliable 
principles and methods; and 
(3) the expert witness has applied the principles 
and methods reliably to the facts of the case.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
has emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran asserts that he is entitled to service connection 
for a skin disorder related to excessive sun exposure in 
service.  His assertions in this matter are slightly 
inconsistent.  For example, in a statement received in 
February 2004, the Veteran described extreme tropical sun 
exposure "for three and one half years" while being 
stationed in Vietnam.  In a statement received in January 
2005, the Veteran described serving from "mid-year 1967 
until May 1970" off the coast of Vietnam while serving as a 
deck hand aboard the USS Coral Sea.  He described working 10-
12 hour shifts with his upper body exposed, wherein he 
suffered "severe sunburns and heat prostration." 

However, during his testimony before the Board in April 2007, 
the Veteran testified to serving "[n]ine months" off the 
coast of Vietnam aboard the USS Coral Sea.  He did not 
describe any instances of sunburn or heat prostration.

The Veteran's STRs include his September 1966 enlistment 
examination which reflected a normal clinical examination of 
the skin.  A pre-service history of an unspecified skin 
disease was reported but was not further explained.  Thus, 
the Veteran is presumed to have entered service in sound 
condition.  38 U.S.C.A. § 1111.  The STRs reflect no 
treatment for any skin disorder, sunburn or heat prostration.  
The May 1970 separation examination also reflected a normal 
clinical examination of the skin with the exception for 
various identifying body marks and scars. 

Post-service, there is no medical evidence of a malignant 
tumor within the first post-service year.  As reflected in 
the statements and testimony of record, the Veteran reports 
that he did not manifest any skin problems until several 
years after his discharge from active service.  The available 
medical evidence first reflects the Veteran's treatment for 
multiple skin abnormalities, to include basal cell carcinoma, 
and actinic keratoses, in the late 1980's.  Additional 
assessments include solar dermatitis.

Based on the above, service connection may not be established 
based on chronicity in service, or post-service continuity 
symptoms first seen in service.  38 C.F.R. §§ 3.303(b) and 
3.306; Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

As there is no evidence of a malignant tumor within the first 
postservice year, the presumptive provisions of 38 C.F.R. 
§§ 3.307 and 3.309 do not apply.

However, the record contains conflicting opinions as to 
whether the Veteran's skin disorders of basal cell carcinoma 
and actinic keratoses are related to his in-service sun 
exposure.  As indicated in a patient counseling report from 
Dr. D.C.C., basal cell carcinoma is described as the most 
common form of skin cancer.  Fair skinned people are at 
higher risk as well as people with chronic sun exposure.  
Additionally, VA clinical records note that the Veteran has 
solar related skin disorders.

Opinions from Dr. D.C.C., dated May 2004 and September 2008, 
state as follows:

[The Veteran] has been a patient under our care 
since 1998.  He had been treated for multiple skin 
cancers as well as precancerous actinic keratoses, 
both of which have been shown to be related to 
chronic cumulative sun exposure.  We have 
recommended continued close follow up and 
aggressive photoprotection in view of the 
probability of the development of future skin 
cancers.

In March 2009, the Veteran underwent VA Compensation and 
Pension (C&P) examination based upon review of the claims 
folder.  The Veteran indicated that he first became aware of 
a small skin lesion behind his right ear, diagnosed as basal 
cell carcinoma, in 1974.  After examination of the Veteran 
and review of the claims folder, the VA examiner opined that 
it was less likely as not (less than 50/50 probability) that 
the Veteran's skin cancers were related to service.  The 
examiner explained as follows: 

The C-file and S[T]R's were reviewed.  The 
[V]eteran is originally from Austria.  He moved to 
the U.S. when he was 14 years old and live in Fort 
Lauderdale Florida until he joined the Navy in 
1966.  The [V]eteran has been found to have Basal 
cell skin cancers as well as Solar/Actinic 
Keritosis lesions which have been removed over 
numerous years by his care givers.  These types of 
lesions are generally solar exposure related.  The 
exposure and solar damage required though is 
cumulative in nature.  The [V]et was exposed to 
sun [a]board Navy ships but he was also 
excessively exposed as a teen in Florida.  The 
amount of exposure in Austria is unknown but like 
any child, playing outside is a normal part of 
childhood.  The [V]eteran also states today he 
likes to go fishing and works out in the yard when 
he can which are also high solar exposure 
activities.  It is less likely as not (less than 
50/50 probability) that his current Basal Cell 
Skin Cancers were caused by or a result of his sun 
exposure in service."

On review of the entire evidentiary record, the Board finds 
that the Veteran's basal cell carcinoma and actinic 
keratoses, which did not manifest in service or within the 
first postservice year, is not causally related to active 
service.  In additional to the lay and medical evidence first 
showing the onset of such disorders several years after 
service, the Board finds that the March 2009 VA examiner's 
opinion provides the most persuasive evidence concerning the 
etiology of the Veteran's skin disorders.  

The March 2009 VA examiner, based upon interview of the 
Veteran, review of the evidentiary record and examination of 
the Veteran, provided opinion that it is less likely as not 
that the Veteran's actinic keratoses and basal skin cancers 
were related to his excessive sun exposure during service.  
This examiner supported this opinion based upon specific 
consideration of the Veteran's pre-service, in-service and 
post-service sun exposure history.  

On the other hand, the opinion of Dr. D.C.C. merely reflects 
opinion that the Veteran's actinic keratoses and basal skin 
cancers are related to his history of "chronic cumulative 
sun exposure" which is not in dispute.  However, this 
examiner provided no distinction between the Veteran's pre-
service, in-service and post-service sun exposure history.  
The Board notes that the probative value of a medical opinion 
is lessened when a medical opinion does not provide a 
supporting analysis that Board can weigh against contrary 
opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Furthermore, the Veteran has provided inconsistent statements 
regarding his in-service sun exposure, ranging from "nine 
months" to "three and one half years" with unconvincing 
allegations of "severe sunburns and heat prostration" which 
is not shown in the STRs or consistently alleged by the 
Veteran.  In short, the Board cannot discern from the opinion 
of Dr. D.C.C. the alleged factual circumstances reported by 
the Veteran.  See Bielby v. Brown, 7 Vet. App. 260, 268 
(1994) ("In order for an expert's opinion to be based upon 
the facts or data or a case, those facts or data must be 
disclosed to or perceived by the expert prior to rendering an 
opinion[;] otherwise the opinion is merely conjectural and of 
no assistance to the trier of fact.")

The Board acknowledges the belief of the Veteran and his 
spouse that the Veteran's basal cell carcinomas and actinic 
keratoses are causally related to events during service.  
However, there is no evidence that either the Veteran or his 
spouse is trained or educated in medicine; therefore, they 
are not competent to offer an opinion as to the nature and 
etiology of these disorders.  Espiritu, 2 Vet. App. at 494; 
38 C.F.R. § 3.159(a).

In summary, the Board finds, by a preponderance of the 
evidence, that the Veteran's basal cell carcinoma and actinic 
keratoses, which did not manifest in service or within the 
first postservice year, are not causally related to active 
service.  The benefit of the doubt rule is not for 
application, see 38 U.S.C.A. § 5107(b), and the claim is 
denied.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

A pre-adjudicatory RO letter in April 2004 advised the 
Veteran of the types of evidence and/or information deemed 
necessary to substantiate his claim and the relative duties 
on the part of himself and VA in developing his claim.  
Additional VCAA letters were sent in March 2005, August 2007 
and August 2008.

In March 2006, the Veteran was advised of the criteria for 
establishing an initial disability rating and effective date 
of award, should service connection be established.

As demonstrated above, the Veteran has been provided 
compliant VCAA notice on his claim being decided on appeal.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Any timing deficiencies were cured 
with readjudication of the claim in the April 2009 SSOC.  See 
Mayfield, 444 F.3d 1328 (Fed. Cir. 2006).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of STRs and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

In this case, VA has obtained all relevant, identified, and 
available evidence.  The RO obtained the Veteran's STRs, all 
available VA clinical records, and those private medical 
records which the Veteran identified and authorized VA to 
obtain on his behalf.

Additionally, VA has obtained medical opinion in this case 
based upon review of the claims folder.  The March 2009 VA 
examination report, which reflects an accurate review of the 
factual history and provides reasoning supporting the 
ultimate conclusion reached, is adequate for rating purposes.  
The Board finds that further development is not needed in 
this case because there is sufficient evidence to decide the 
claim.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 
(2002).


ORDER

Service connection for a skin disorder is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


